Exhibit CHARTERBANK SALARY CONTINUATION PLAN THIS SALARY CONTINUATION PLAN AGREEMENT (this “Agreement”) is entered into as of this first day January, 2009 by and between Charterbank, a federally chartered thrift, supervised by the Office of Thrift Supervision (the “Employer”), located in West Point, Georgia, and Curt Kollar, an individual resident of Georgia (hereinafter referred to as the “Executive” or “Participant”). WHEREAS, the Executive has contributed substantially to the success of the Employer and the Employer desires that the Executive continue in its employ; WHEREAS, to encourage the Executive to remain an employee of the Employer, the Employer is willing to provide salary continuation benefits to the Executive, payable out of the Employer’s general assets; and WHEREAS, the parties hereto intend that this Agreement shall be considered an unfunded arrangement maintained primarily to provide supplemental retirement benefits for the Executive, and shall be considered a plan described in Section 301(a)(3) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). WHEREAS this Plan is intended to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the intent of the parties hereto is that the Plan shall be operated and interpreted consistent with the requirements of Code Section 409A. NOW THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows. ARTICLE 1 DEFINITIONS Whenever used in this Agreement, the following terms have the meanings specified — 1.1“Accrual Balance” means the liability that should be accrued by the Employer under accounting principles generally accepted in the United States (“GAAP”) for the Employer’s obligation to the Executive under this Agreement, by applying Accounting Principles Board Opinion No. 12, as amended by Statement of Financial Accounting Standards No. 106, and the calculation method and discount rate specified hereinafter.The initial Accrual Balance shall be equal to the liability accrued by the Employer as of the Effective Date. The projected Accrual Balance is detailed on Schedule A including annual accruals.The Accrual Balance shall be calculated assuming a level principal amount and interest as the discount rate is accrued each period.The principal accrual is determined such that when it is credited with interest each month, the Accrual Balance at Normal Retirement Age equals the present value of the normal retirement benefits described in Section 2.1.1.At the end of each Plan Year, the Accrual Balance shall be adjusted to reflect the Employer’s obligation under Sections 2.1.1 in terms of the Executive’s actual base salary for that Plan Year.The discount rate means the rate used by the Plan Administrator for determining the Accrual Balance.The rate is based on the yield on a 20-year corporate bond rated Aa by Moody’s, rounded to the nearest ¼%, or as otherwise determined by a Regulatory Body applicable to the Employer. The initial discount rate is 6.00%.In its sole discretion, the Plan Administrator may adjust the discount rate to maintain the rate within reasonable standards according to GAAP and consistent with the Interagency Advisory on Accounting for Deferred Compensation Agreements which states that the “cost of those benefits shall be accrued over that period of the employee’s service in a systematic and rational manner.” 1.2“Affiliate” means an entity controlling, controlled by or under common control with the Employer, with control meaning direct or indirect ownership of equity securities with the ordinary voting power of more than fifty percent (50%) of the equity securities of an entity. 1.3“Beneficiary” means each designated person, or the estate of the deceased Executive, entitled to benefits, if any, upon the death of the Executive, determined according to Article 4. 1.4 “Beneficiary Designation Form” means the form established from time to time by the Plan Administrator that the Executive completes, signs, and returns to the Plan Administrator to designate one or more Beneficiaries. 1.5“Board” means the Board of Directors of the Employer. 1.6“Change in Control” means a change in the ownership or effective control of the relevant corporation, or in the ownership of a substantial portion of the assets of the relevant corporation, as such change is defined in Treasury Regulations Section 1.409A-3(i)(5).The “relevant corporation” means the Employer or any corporation that is a majority shareholder (i.e., owns more than fifty percent (50%) of the total fair market value and the total voting power of the equities securities) of the Employer or of any corporation in a chain of corporations in which each corporation is a majority shareholder of another corporation in the chain, ending in the Employer; provided, however, that for purposes of determining whether a “change in the effective control of the relevant corporation” has occurred, the sole relevant corporation shall be the corporation for which no other corporation is a majority shareholder.As of the Effective Date, the relevant corporations are the Employer, Charter Financial Corporation and First Charter, MHC; provided, however, that for purposes of determining whether a “change in the effective control of the relevant corporation” has occurred, the sole relevant corporation is First Charter, MHC.Notwithstanding anything herein to the contrary, the sale of shares of Charter Financial Corporation or reorganization of First Charter MHC, in either case as part of a conversion or partial conversion of the direct or indirect ownership of the Employer from a mutual holding company structure to a stock holding company structure shall not be deemed to be a Change in Control. 1.7“Disability” means the Executive suffers from a disability as defined in Treasury Regulations Section 1.409A-3(i)(4).The determination of Disability will be made by the Social Security Administration, by the insurer under the Employer’s disability plan, or by a physician selected by the Executive and reasonably acceptable to the Employer; provided that in each case the definition of “Disability” employed must be consistent with the foregoing regulations. 2 1.8“Early Retirement Date” means the date of the Executive’s Termination of Employment upon or following the completion of ten (10) Years of Service with the Employer and attaining age sixty-two (62), but before Normal Retirement Age, for reasons other than death, Disability, Termination for Cause, termination under Article6of this Agreement, or Termination of Employment within two (2) years after a Change in Control. 1.9“Early Termination Date” means the date of the Executive’s Termination of Employment upon or following completion of ten (10) Years of Service but before reaching his Early Retirement Date or his Normal Retirement Date, for reasons other than death, Disability, Termination for Cause, termination under
